11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jacob Unger Neufeld,                           * From the 106th District Court
                                                 of Gaines County,
                                                 Trial Court No. 19-5020

Vs. No. 11-21-00031-CR                         * September 22, 2022

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.